The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 12, 2014

                                     No. 04-13-00487-CR

                                    Elbert Lee SANDERS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                    From the 54th District Court, McLennan County, Texas
                                Trial Court No. 2012-327-C2
                          Honorable Matt Johnson, Judge Presiding

                                        ORDER
        Appellant’s brief was originally due November 27, 2013; however, the court granted
counsel an extension of time to file the brief until December 27. The brief was not filed, and on
January 7, 2014, we ordered appellant’s court-appointed counsel, Richard G. Ferguson, to file
the brief by January 17. We advised counsel that any request for a further extension of time must
show extraordinary circumstances and provide assurance the brief would be completed and filed
by the requested extended deadline. On January 16, counsel filed a motion stating that he needed
an additional two weeks, until January 31, 2014, to complete and file the brief. We granted the
motion and ordered the brief due January 31, 2014. We advised counsel that no further
extensions of time would be granted absent a showing of extraordinary circumstances beyond
those attendant a busy docket. We further advised counsel that if the brief were not filed by the
date ordered, the appeal would be abated to the trial court for an abandonment hearing. The
appellant’s brief has not been filed.

       Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this
appeal, remand the case to the trial court, and order the trial court to conduct a hearing to
determine:

       (1) whether appellant desires to prosecute his appeal, and

       (2) whether counsel has abandoned the appeal. The trial court must take steps to ensure
       effective assistance of counsel, including the appointment of new counsel if necessary.
       Because sanctions may be necessary, the trial court should make a finding as to whether
       Richard G. Ferguson abandoned the appeal even if new counsel is retained or substituted.
       The trial court may, in its discretion, receive evidence on the first issue by sworn affidavit
from the appellant. The trial court shall, however, order appellant’s counsel to be present at the
hearing.

        The trial court is further ordered to make written findings and conclusions on these
issues. The clerk and court reporter are ordered to file in this court, no later than March 14,
2014, (1) a reporter’s record of the hearing, and (2) a supplemental clerk’s record containing the
court’s written findings of fact, conclusions of law, and recommendations addressing the above
issues. See TEX. R. APP. P. 38.8(b)(3).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court